Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 11/07/2020. Claims 1 and 3-6 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages 7-10, filed 11/07/2022, with respect to the rejection of claims 1-5 under 35 U.S.C. §112(b), have been fully considered and are persuasive in light of the cited Board’s decision for Ex parte Nikolo 12/314,706 (PTAB 2015) . The term “G-code” could, arguably, be interpreted in a manner similar to the word “Java” in Ex parte Nikolov. Therefore, the rejection of claims 1-5 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments, see pages 10-13, filed 11/07/2022, with respect to the rejection of claims 1 and 3-6 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Claims 1, 5 and 6 have been amended to include the elements of the previous claim 2, which has now been canceled. Applicant argues that the additional material of “wherein the each-axis mode does not require an inverse kinematic calculation to calculate, from the taught position, a rotation angle of each joint axis of the robot as does the orthogonal mode” should distinguish the claims from the prior art of Huang, Kundsen, Clark, and Kerfeld. However, any reference that teaches a mode which does not disclose an inverse kinematic calculation to calculate, from the taught position, a rotation angle of each joint axis of the robot as does the orthogonal mode would read on this claim language. Therefore, this element is taught by Kerfeld, which makes no mention of a kinematic calculation, inverse or otherwise, used to perform the functions of the claim language. As such, the claims are now rejected under 35 U.S.C. §103 in view of Huang, Kundsen, Clark, and Kerfeld. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control apparatus that is able to teach a robot position” in claim 1, “an operation unit that teaches the robot” in claim 1, “a posture changing instruction unit that instructs the robot to change a posture…” in claim 1, “a singularity passing motion request unit that transmits…” in claim 1, “a robot drive information request unit that requests the robot…” in claim 1, “a robot G-code generation unit that generates a G-code” in claim 1, “a drive control unit that drives the robot” in claim 1, “a singularity determination unit that determines whether or not the robot passes through the singularity…” in claim 1, “a singularity passing pattern generation unit that generates…” in claim 1,   “a robot drive information output unit that transmits the robot drive information” in claim 1, “an operation unit that teaches a robot…” in claim 5, “a posture changing instruction unit that instructs the robot to change a posture…” in claim 5, “a singularity passing motion request unit that transmits an instruction” in claim 5, “a robot drive information request unit that requests the robot to provide…” in claim 5, “a robot G-code generation unit that generates a G-code” in claim 5, “a drive control unit that drives the robot” in claim 6, “a singularity determination unit that determines whether or not the robot passes…” in claim 6, “a singularity passing pattern generation unit that generates…” in claim 6, and “a robot drive information output unit transmits robot drive information” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yanjiang Huang, Kinematic Control with Singularity Avoidance for Teaching-Playback Robot Manipulator System, April 2016, IEEE TRANSACTIONS ON AUTOMATION SCIENCE AND ENGINEERING, Volume 13, No. 2, pages 729-740 in view of SØE-KNUDSEN et al. US 20160136805 A1 (“Knudsen”), Clark US 20180236459 A1 (“Clark”), and Kerfeld et al. US 20200139546 A1 (“Kerfeld”).
	Regarding Claim 1. Huang teaches a control system that includes a control apparatus that is able to teach a robot position, and a robot to be operated according to position teaching (Robot manipulator systems which use a teaching pendant to control the robot motion are widely used in industrial applications [Page 729, Introductory paragraph on Right Column]), the control system comprising: 
	wherein the control apparatus includes 
	an operation unit that teaches the robot a position based on operation by a user (Robot manipulator systems which use a teaching pendant to control the robot motion are widely used in industrial applications [Page 729, Introductory paragraph on Right Column]. In a teaching-playback robot manipulator system, the user normally uses the teaching pendant to control the movement of the end-effector in the X, Y, and Z directions to make the end-effector move from an initial position and orientation to a goal position [Same paragraph]), 
	a posture changing instruction unit that instructs the robot to change a posture in a case of receiving, from the robot, a notice that the robot passes through a singularity or a vicinity thereof when moving to the taught position (The robot ideally can detect when the end-effector has entered a singular region (a vicinity near the singularity) [Bottom of page 733, Left and Right Columns]. When a singularity is detected, the current position and orientation of the end-effector are saved as the “Save Data” shown in FIG. 4 [Bottom of Page 734, Left Column]. Detecting that the robot has passed through a vicinity of a singularity reads on notifying the robot controller of the singularity. FIG. 3 shows the movement of an end-effector when avoiding a singular region with three singularity avoidance methods. The point being, these robots enter the vicinity of a singularity and change posture upon receiving, from the robot, a notice that the robot passes through a singularity or a vicinity thereof when moving to the taught position), 
	a singularity passing motion request unit that transmits an instruction for changing the posture to the robot such that the robot passes through the singularity or the vicinity thereof in the posture instructed by the posture changing instruction unit (Referring to a command for the end-effector to pass through a singular region as a request [Page 740, Top of Right Column], a move command is usually sent from the teaching pendant [Page 730, Middle of Right Column]. This reads on a singularity passing motion request unit transmitting an instruction for changing the posture to the robot such that the robot passes through the singularity or the vicinity thereof in the posture), 
	the robot includes 
	a drive control unit that drives the robot (The robot can be instructed to move from a move command by the teaching pendant [Page 730, Middle of Right Column], which means that the robot includes a drive control unit that drives the robot),
	a singularity determination unit that determines whether or not the robot passes through the singularity or the vicinity thereof when moving to the position taught by the control apparatus and transmits a notice that the robot passes through the singularity or the vicinity thereof to the control apparatus in a case where the robot passes through the singularity or the vicinity thereof (In this example, a singular region is an area that makes the calculated joint velocity exceed the maximal joint velocity. It may be difficult to calculate the exact value of the sized of the singular region, but if the calculated joint velocity is larger than the joint velocity limit for the ith joint, it is determined that a singularity has been detected [Page 733, Bottom of Right Column]. The singularity avoidance algorithm is applied to prevent the end-effector from entering the singular region. When a singularity is detected, the current position and orientation of the end-effector are saved as the “Save Data” shown in FIG. 4 [Bottom of Page 734, Left Column]. Detecting that the robot has passed through a vicinity of a singularity reads on notifying the robot controller of the singularity. FIG. 3 shows the movement of an end-effector when avoiding a singular region with three singularity avoidance methods. The point being, these robots enter the vicinity of a singularity and change posture upon receiving, from the robot, a notice that the robot passes through a singularity or a vicinity thereof when moving to the taught position), 
	a singularity passing pattern generation unit that generates, in a case of receiving the instruction for changing the posture of the robot from the control apparatus, a motion plan based on the changed posture such that the robot passes through the singularity or the vicinity thereof and causes the drive control unit to drive the robot based on the generated motion plan (FIG. 6 shows the concept of a point-to-point-singularity-avoidance (PTPSA) with an example which assumes that the end-effector is moving in the Z-direction. This method is used to make the end-effector pass through the singular region by adding a reasonable distance to the critical singular position in the desired end-effector moving direction to specify the subposition and orientation [Page 735, Middle of Right Column]. This reads on generating a motion plan based on the changed posture such that the robot passes through the singularity or the vicinity thereof and causes the drive control unit to drive the robot based on this generated plan). 
	Huang does not teach:
	a robot drive information request unit that requests the robot to provide robot drive information indicating a drive status of the robot when the robot passes through the singularity or the vicinity thereof and acquires the robot drive information, and 
	a robot drive information output unit that transmits the robot drive information to the control apparatus in a case of receiving a request for the robot drive information from the control apparatus.
	However, Knudson teaches:
	a robot drive information request unit that requests the robot to provide robot drive information indicating a drive status of the robot when the robot passes through the singularity or the vicinity thereof and acquires the robot drive information, and 
	a robot drive information output unit that transmits the robot drive information to the control apparatus in a case of receiving a request for the robot drive information from the control apparatus (To calibrate the robot joints, sensor information obtained from sensors are used to drive the robot joints and/or links [paragraph 20]. FIG. 12 illustrates an embodiment of an automatic calibration loop in which sensor information is collected and evaluated at step 60 [paragraph 129], meaning that robot drive information is provided indicating a drive status of the robot. This robot calibration method is meant to assist in avoiding singularities in which z-axis (or other angles) are unsolvable [paragraphs 106-108, Equations 1-2]. The sensing of any deviation relative to a predetermined target pattern is transmitted to the computer to reset the robot's computerized guidance system [paragraph 10], which further reads on transmitting robot drive information (as shown in FIG. 12)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disclosure of Huang with a robot drive information request unit that requests the robot to provide robot drive information indicating a drive status of the robot when the robot passes through the singularity or the vicinity thereof and acquires the robot drive information, and a robot drive information output unit that transmits the robot drive information to the control apparatus in a case of receiving a request for the robot drive information from the control apparatus as taught by Knudson so as to allow the robot to detect the joint angles shown in Huang in Table 1 and send these angles to the robot controller so as to use these calculated joint angles to determine the location of the end effector in Huang, as suggested but not expressly taught by Huang. 
	Huang also does not teach:
	a robot G-code generation unit that generates a G-code corresponding to motion of the robot based on the robot drive information acquired by the robot drive information request unit and inserts the generated G-code into a program.
	However, Clark teaches:
	a robot G-code generation unit that generates an industry standard G-code corresponding to motion of the robot based on the robot drive information acquired by the robot drive information request unit and inserts the generated G-code into a program (A G-code or conversational programming system with a database will house pictorial images of the respective drives’ configuration from their exterior to interior including targeted components in FIGS. 2a-2d [paragraph 49]. Corresponding tool path coordinates will accompany the images to guide the paths of the tools involved, meaning that a G-code is generated to direct the motion of a robot based on the robot drive information acquired by a set of sensors and the generated G-code is inserted into a program).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disclosure of Huang with a robot G-code generation unit that generates a standardized G-code corresponding to motion of the robot based on the robot drive information acquired by the robot drive information request unit and inserts the generated G-code into a program as taught by Clark, first because the combination of these elements would produce the obvious results of performing the functions described in Huang with a standardized G-code corresponding to the robot drive motion, and second, so as to grant the robot system the obvious benefit of being able to insert a newly generated standardized code corresponding to motion of the robot into a program as needed when the need is detected by the control system or sensors.
	Huang also does not teach:
	wherein the singularity passing pattern generation unit causes the drive control unit to drive the robot in an orthogonal mode in a case where the robot does not pass through the singularity or the vicinity thereof when moving to the taught position, and causes the drive control unit to drive the robot in an each-axis mode in a case where the robot passes through the singularity or the vicinity thereof, wherein the each-axis mode does not require an inverse kinematic calculation to calculate, from the taught position, a rotation angle of each joint axis of the robot as does the orthogonal mode.
	However, Kerfeld teaches:
	wherein the singularity passing pattern generation unit causes the drive control unit to drive the robot in an orthogonal mode in a case where the robot does not pass through the singularity or the vicinity thereof when moving to the taught position, and causes the drive control unit to drive the robot in an each-axis mode in a case where the robot passes through the singularity or the vicinity thereof, wherein the each-axis mode does not require an inverse kinematic calculation to calculate, from the taught position, a rotation angle of each joint axis of the robot as does the orthogonal mode (An industrial robot having a plurality of axes; an end effector coupled to a distal end of the industrial robot, and an off-line tool path creation module comprising an initial tool path creation module, the initial tool path creation module configured to create an initial tool path, a kinematic singularity detection module, the kinematic singularity detection module configured to detect kinematic singularities, a first corrected sub-path creation module, wherein the first corrected sub-path creation module is configured to create a first corrected sub-path and further includes variations to the initial tool path that avoid kinematic singularities [Claim 1]. If a kinematic singularity is detected within a sub-path requiring the water jet cutting head, the water jet cutting head must remain orthogonal to the x-y plane during cutting, so a Z position correction is a viable option for correcting kinematic singularities that occur within sub-paths that utilize the water jet cutting head [paragraph 53]. This means that, in a movement path to bypass kinematic singularity, the robot follows an orthogonal movement pattern to avoid the singularity).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disclosure of Huang with wherein the singularity passing pattern generation unit causes the drive control unit to drive the robot in an orthogonal mode in a case where the robot does not pass through the singularity or the vicinity thereof when moving to the taught position, and causes the drive control unit to drive the robot in an each-axis mode in a case where the robot passes through the singularity or the vicinity thereof, wherein the each-axis mode does not require an inverse kinematic calculation to calculate, from the taught position, a rotation angle of each joint axis of the robot as does the orthogonal mode as taught by Kerfeld so as to allow the method to work with end-effectors that need to remain level while the robotic arm moves and cannot rely on an inverse kinematic calculation, such as a water jet cutting head.
	Regarding Claim 4. Huang in combination with Knudson, Clark, and Kerfeld teaches the control system according to claim 1.
	Huang also teaches:
	wherein the posture change instructed by the posture changing instruction unit is a change in an orientation of the wrist or an elbow of the robot from an upward orientation to a downward orientation or from the downward orientation to the upward orientation, a change in an orientation of the robot from a forward orientation to a backward orientation or the backward orientation to the forward orientation, or a change in the orientation of the robot from a leftward orientation to a rightward orientation or from the rightward orientation to the leftward orientation (FIG. 9 shows two different robotic tasks. In FIG. 9(a), a wrist singularity test is shown where the robot moves from an Initial point p to a Goal p, which reads on changing posture from an upward orientation to a downward orientation. In FIG. 9(b), a shoulder singularity test is shown where the robot moved from an Initial p to a First goal p, then to a Second goal p, which reads on a change in an orientation from a forward orientation to a backward orientation. See page 736).
	Regarding Claim 5. Huang teaches a control apparatus comprising: 
	an operation unit that teaches a robot as a control target a position based on operation by a user (Robot manipulator systems which use a teaching pendant to control the robot motion are widely used in industrial applications [Page 729, Introductory paragraph on Right Column]. In a teaching-playback robot manipulator system, the user normally uses the teaching pendant to control the movement of the end-effector in the X, Y, and Z directions to make the end-effector move from an initial position and orientation to a goal position [Same paragraph]); 
	a posture changing instruction unit that instructs the robot to change a posture in a case of receiving, from the robot, a notice that the robot passes through a singularity or a vicinity thereof when moving to the taught position (The robot ideally can detect when the end-effector has entered a singular region (a vicinity near the singularity) [Bottom of page 733, Left and Right Columns]. When a singularity is detected, the current position and orientation of the end-effector are saved as the “Save Data” shown in FIG. 4 [Bottom of Page 734, Left Column]. Detecting that the robot has passed through a vicinity of a singularity reads on notifying the robot controller of the singularity. FIG. 3 shows the movement of an end-effector when avoiding a singular region with three singularity avoidance methods. The point being, these robots enter the vicinity of a singularity and change posture upon receiving, from the robot, a notice that the robot passes through a singularity or a vicinity thereof when moving to the taught position); 
	a singularity passing motion request unit that transmits an instruction for changing the posture to the robot such that the robot passes through the singularity or the vicinity thereof in the posture instructed by the posture changing instruction unit (Referring to a command for the end-effector to pass through a singular region as a request [Page 740, Top of Right Column], a move command is usually sent from the teaching pendant [Page 730, Middle of Right Column]. This reads on a singularity passing motion request unit transmitting an instruction for changing the posture to the robot such that the robot passes through the singularity or the vicinity thereof in the posture). 
	Huang does not teach:
	a robot drive information request unit that requests the robot to provide robot drive information indicating a drive status of the robot when the robot passes through the singularity or the vicinity thereof and acquires the robot drive information.
	However, Knudson teaches:
	a robot drive information request unit that requests the robot to provide robot drive information indicating a drive status of the robot when the robot passes through the singularity or the vicinity thereof and acquires the robot drive information (To calibrate the robot joints, sensor information obtained from sensors are used to drive the robot joints and/or links [paragraph 20]. FIG. 12 illustrates an embodiment of an automatic calibration loop in which sensor information is collected and evaluated at step 60 [paragraph 129], meaning that robot drive information is provided indicating a drive status of the robot. This robot calibration method is meant to assist in avoiding singularities in which z-axis (or other angles) are unsolvable [paragraphs 106-108, Equations 1-2]. The sensing of any deviation relative to a predetermined target pattern is transmitted to the computer to reset the robot's computerized guidance system [paragraph 10], which further reads on transmitting robot drive information (as shown in FIG. 12)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disclosure of Huang with a robot drive information request unit that requests the robot to provide robot drive information indicating a drive status of the robot when the robot passes through the singularity or the vicinity thereof and acquires the robot drive information as taught by Knudson so as to allow the robot to detect the joint angles shown in Huang in Table 1 and send these angles to the robot controller so as to use these calculated joint angles to determine the location of the end effector in Huang, as suggested but not expressly taught by Huang. 
	Huang also does not teach:
	a robot G-code generation unit that generates a G-code corresponding to the robot based on the robot drive information acquired by the robot drive information request unit and inserts the generated G-code into a program.
	However, Clark teaches:
	a robot G-code generation unit that generates a G-code corresponding to the robot based on the robot drive information acquired by the robot drive information request unit and inserts the generated G-code into a program (A G-code or conversational programming system with a database will house pictorial images of the respective drives’ configuration from their exterior to interior including targeted components in FIGS. 2a-2d [paragraph 49]. Corresponding tool path coordinates will accompany the images to guide the paths of the tools involved, meaning that a G-code is generated to direct the motion of a robot based on the robot drive information acquired by a set of sensors and the generated G-code is inserted into a program).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disclosure of Huang with a robot G-code generation unit that generates a G-code corresponding to the robot based on the robot drive information acquired by the robot drive information request unit and inserts the generated G-code into a program as taught by Clark, first because the obvious combination of these elements would produce the obvious results of performing the functions described in Huang with a G-code corresponding to the robot drive motion, and second, so as to grant the robot system the obvious benefit of being able to insert a newly generated code corresponding to motion of the robot into a program as needed when the need is detected by the control system or sensors.
	Huang also does not teach:
	wherein the instruction for changing the posture causes the robot to drive in an orthogonal mode in a case where the robot does not pass through the singularity or the vicinity thereof when moving to the taught position, and causes the robot to drive in an each-axis mode in a case where the robot passes through the singularity or the vicinity thereof, wherein the each- axis mode does not require an inverse kinematic calculation to calculate, from the taught position, a rotation angle of each joint axis of the robot as does the orthogonal mode.
	However, Kerfeld teaches:
	wherein the instruction for changing the posture causes the robot to drive in an orthogonal mode in a case where the robot does not pass through the singularity or the vicinity thereof when moving to the taught position, and causes the robot to drive in an each-axis mode in a case where the robot passes through the singularity or the vicinity thereof, wherein the each- axis mode does not require an inverse kinematic calculation to calculate, from the taught position, a rotation angle of each joint axis of the robot as does the orthogonal mode (An industrial robot having a plurality of axes; an end effector coupled to a distal end of the industrial robot, and an off-line tool path creation module comprising an initial tool path creation module, the initial tool path creation module configured to create an initial tool path, a kinematic singularity detection module, the kinematic singularity detection module configured to detect kinematic singularities, a first corrected sub-path creation module, wherein the first corrected sub-path creation module is configured to create a first corrected sub-path and further includes variations to the initial tool path that avoid kinematic singularities [Claim 1]. If a kinematic singularity is detected within a sub-path requiring the water jet cutting head, the water jet cutting head must remain orthogonal to the x-y plane during cutting, so a Z position correction is a viable option for correcting kinematic singularities that occur within sub-paths that utilize the water jet cutting head [paragraph 53]. This means that, in a movement path to bypass kinematic singularity, the robot follows an orthogonal movement pattern to avoid the singularity).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disclosure of Huang with wherein the instruction for changing the posture causes the robot to drive in an orthogonal mode in a case where the robot does not pass through the singularity or the vicinity thereof when moving to the taught position, and causes the robot to drive in an each-axis mode in a case where the robot passes through the singularity or the vicinity thereof, wherein the each- axis mode does not require an inverse kinematic calculation to calculate, from the taught position, a rotation angle of each joint axis of the robot as does the orthogonal mode as taught by Kerfeld so as to allow the method to work with end-effectors that need to remain level while the robotic arm moves and cannot rely on an inverse kinematic calculation, such as a water jet cutting head.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yanjiang Huang, Kinematic Control With Singularity Avoidance for Teaching-Playback Robot Manipulator System, April 2016, IEEE TRANSACTIONS ON AUTOMATION SCIENCE AND ENGINEERING, Volume 13, No. 2, pages 729-740 in view of SØE-KNUDSEN et al. US 20160136805 A1 (“Knudsen”), Clark US 20180236459 A1 (“Clark”), and Kerfeld et al. US 20200139546 A1 (“Kerfeld”) as applied to claim 1 above, and further in view of YOON US 20180099422 A1 (“Yoon”).
	Regarding Claim 3. Huang in combination with Knudson, Clark, and Kerfeld teaches the control system according to claim 1.
	Huang does not teach:
	wherein the robot drive information includes a form indicating the posture of the robot, the number of rotations of each of a plurality of joint axes corresponding to a wrist of the robot, a set coordinate system, and a coordinate value indicating a position and the posture of the robot.
	However, Yoon teaches:
	wherein the robot drive information includes a form indicating the posture of the robot, the number of rotations of each of a plurality of joint axes corresponding to a wrist of the robot, a set coordinate system, and a coordinate value indicating a position and the posture of the robot (A robot and control device in which a computational processing section calculates a cumulative count value from the origin of the encoder by means of the rotation angles and numbers of rotations of the drive shaft that were counted by the respective counters of the driver units 210 to 260 (FIG. 5), and calculates the current joint variable of each of the joints J1 to J6 by multiplying the cumulative count value by a step angle that corresponds to a count of 1 [paragraph 58]. In FIG. 1, we see that joints J1 to J6 form the wrist of the robot. This reads on a control system that calculates robot drive information, wherein the robot drive information includes a form indicating the posture of the robot (by calculating the current joint variable of each of the joints J1 to J6), the number of rotations of each of joint axes of the robot (which correspond to a wrist of the robot in FIG. 1). Additionally, a robot coordinate system Σb is a coordinate system that takes a given position on the first rotation axis RA1 of the first joint J1 as the origin. In the robot coordinate system Σb, three orthogonal axes (Xb, Yb, Zb) are defined. The Zb axis is an axis that is parallel to the first rotation axis. The Xb axis and the Yb axis are orthogonal to each other, and are orthogonal to the Zb axis. An end coordinate system Σh is a coordinate system that takes a given position (end reference point) of the robot hand that is attached to the wrist section as the origin [paragraph 30], which means the controller uses a coordinate value to indicate the position and posture of the robot as well).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disclosure of Huang with wherein the robot drive information includes a form indicating the posture of the robot, the number of rotations of each of a plurality of joint axes corresponding to a wrist of the robot, a set coordinate system, and a coordinate value indicating a position and the posture of the robot as taught by Yoon, in part because a controller accessing this information is implied, though not expressly taught by Huang, and so that the robot controller can detect where the robot is located and posed based on the joint angle information. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yanjiang Huang, Kinematic Control With Singularity Avoidance for Teaching-Playback Robot Manipulator System, April 2016, IEEE TRANSACTIONS ON AUTOMATION SCIENCE AND ENGINEERING, Volume 13, No. 2, pages 729-740 in view of SØE-KNUDSEN et al. US 20160136805 A1 (“Knudsen”) and Kerfeld et al. US 20200139546 A1 (“Kerfeld”).
	Regarding Claim 6. Huang teaches a robot that operates according to position teaching by a control apparatus that is able to teach a position of the robot (Robot manipulator systems which use a teaching pendant to control the robot motion are widely used in industrial applications [Page 729, Introductory paragraph on Right Column]), the robot comprising: 
	a drive control unit that drives the robot (The robot can be instructed to move from a move command by the teaching pendant [Page 730, Middle of Right Column], which means that the robot includes a drive control unit that drives the robot); 
	a singularity determination unit that determines whether or not the robot passes through a singularity or a vicinity thereof when moving to the position taught by the control apparatus and transmits a notice that the robot passes through the singularity or the vicinity thereof to the control apparatus in a case where the robot passes through the singularity or the vicinity thereof (In this example, a singular region is an area that makes the calculated joint velocity exceed the maximal joint velocity. It may be difficult to calculate the exact value of the sized of the singular region, but if the calculated joint velocity is larger than the joint velocity limit for the ith joint, it is determined that a singularity has been detected [Page 733, Bottom of Right Column]. The singularity avoidance algorithm is applied to prevent the end-effector from entering the singular region. When a singularity is detected, the current position and orientation of the end-effector are saved as the “Save Data” shown in FIG. 4 [Bottom of Page 734, Left Column]. Detecting that the robot has passed through a vicinity of a singularity reads on notifying the robot controller of the singularity. FIG. 3 shows the movement of an end-effector when avoiding a singular region with three singularity avoidance methods. The point being, these robots enter the vicinity of a singularity and change posture upon receiving, from the robot, a notice that the robot passes through a singularity or a vicinity thereof when moving to the taught position); 
	a singularity passing pattern generation unit that generates, in a case of receiving an instruction for changing a posture of the robot from the control apparatus, a motion plan based on the changed posture such that the robot passes through the singularity or the vicinity thereof and causes the drive control unit to drive the robot based on the generated motion plan (FIG. 6 shows the concept of a point-to-point-singularity-avoidance (PTPSA) with an example which assumes that the end-effector is moving in the Z-direction. This method is used to make the end-effector pass through the singular region by adding a reasonable distance to the critical singular position in the desired end-effector moving direction to specify the subposition and orientation [Page 735, Middle of Right Column]. This reads on generating a motion plan based on the changed posture such that the robot passes through the singularity or the vicinity thereof and causes the drive control unit to drive the robot based on this generated plan). 
	Huang does not teach:
	a robot drive information output unit that transmits robot drive information to the control apparatus in a case of receiving a request for the robot drive information from the control apparatus, the robot drive information indicating a drive status of the robot when the robot passes through the singularity or the vicinity thereof.
	However, Knudson teaches:
	a robot drive information output unit that transmits robot drive information to the control apparatus in a case of receiving a request for the robot drive information from the control apparatus, the robot drive information indicating a drive status of the robot when the robot passes through the singularity or the vicinity thereof (To calibrate the robot joints, sensor information obtained from sensors are used to drive the robot joints and/or links [paragraph 20]. FIG. 12 illustrates an embodiment of an automatic calibration loop in which sensor information is collected and evaluated at step 60 [paragraph 129], meaning that robot drive information is provided indicating a drive status of the robot. This robot calibration method is meant to assist in avoiding singularities in which z-axis (or other angles) are unsolvable [paragraphs 106-108, Equations 1-2]. The sensing of any deviation relative to a predetermined target pattern is transmitted to the computer to reset the robot's computerized guidance system [paragraph 10], which further reads on transmitting robot drive information (as shown in FIG. 12)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disclosure of Huang with a robot drive information output unit that transmits robot drive information to the control apparatus in a case of receiving a request for the robot drive information from the control apparatus, the robot drive information indicating a drive status of the robot when the robot passes through the singularity or the vicinity thereof as taught by Knudson so as to allow the robot to detect the joint angles shown in Huang in Table 1 and send these angles to the robot controller so as to use these calculated joint angles to determine the location of the end effector in Huang, as suggested but not expressly taught by Huang. 
	Huang also does not teach:
	wherein the singularity passing pattern generation unit causes the drive control unit to drive the robot in an orthogonal mode in a case where the robot does not pass through the singularity or the vicinity thereof when moving to the taught position, and causes the drive control unit to drive the robot in an each-axis mode in a case where the robot passes through the singularity or the vicinity thereof, wherein the each-axis mode does not require an inverse kinematic calculation to calculate, from the taught position, a rotation angle of each joint axis of the robot as does the orthogonal mode.
	However, Kerfeld teaches:
	wherein the singularity passing pattern generation unit causes the drive control unit to drive the robot in an orthogonal mode in a case where the robot does not pass through the singularity or the vicinity thereof when moving to the taught position, and causes the drive control unit to drive the robot in an each-axis mode in a case where the robot passes through the singularity or the vicinity thereof, wherein the each-axis mode does not require an inverse kinematic calculation to calculate, from the taught position, a rotation angle of each joint axis of the robot as does the orthogonal mode (An industrial robot having a plurality of axes; an end effector coupled to a distal end of the industrial robot, and an off-line tool path creation module comprising an initial tool path creation module, the initial tool path creation module configured to create an initial tool path, a kinematic singularity detection module, the kinematic singularity detection module configured to detect kinematic singularities, a first corrected sub-path creation module, wherein the first corrected sub-path creation module is configured to create a first corrected sub-path and further includes variations to the initial tool path that avoid kinematic singularities [Claim 1]. If a kinematic singularity is detected within a sub-path requiring the water jet cutting head, the water jet cutting head must remain orthogonal to the x-y plane during cutting, so a Z position correction is a viable option for correcting kinematic singularities that occur within sub-paths that utilize the water jet cutting head [paragraph 53]. This means that, in a movement path to bypass kinematic singularity, the robot follows an orthogonal movement pattern to avoid the singularity).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disclosure of Huang with wherein the singularity passing pattern generation unit causes the drive control unit to drive the robot in an orthogonal mode in a case where the robot does not pass through the singularity or the vicinity thereof when moving to the taught position, and causes the drive control unit to drive the robot in an each-axis mode in a case where the robot passes through the singularity or the vicinity thereof, wherein the each-axis mode does not require an inverse kinematic calculation to calculate, from the taught position, a rotation angle of each joint axis of the robot as does the orthogonal mode as taught by Kerfeld so as to allow the method to work with end-effectors that need to remain level while the robotic arm moves and cannot rely on an inverse kinematic calculation, such as a water jet cutting head.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664